Harwood, J. (dissenting).
I dissent from such a narrow and rigid construction of the provisions of our remedial statutes *601relating to the administration of justice in civil actions as will compel courts of original jurisdiction to permit damage and waste of property in custodia legis, by pursuing rigidly and inflexibly a certain method of administration, while such waste could readily be avoided without detriment to the rights of any litigant or others interested, but with advantage to all, by employing another well-known and usual method of custody and administration of the. things involved in the litigation.
In the foregoing treatment it is conceded that by holding the attached property in the custody of several sheriffs, and without change of situation, great loss would be involved, which could be avoided by placing the property in the custody of a receiver. It has been the practice of trial courts for a long period in this jurisdiction to appoint a receiver in such a case, and put him in charge of the property attached and held under various attachment liens, where the conditions were such as to entail injury and loss if such method were not pursued.
The code provides in very broad and general terms that a receiver may be appointed in cases where partners “ or others” are “jointly owning, or interested, in any property or fund, on the application of plaintiff, or of any party whose right to, or interest in, the property or fund, or proceeds thereof, is probable, and where it is shown that the property or fund is in danger of being lost, removed, or materially injured.” (Code Civ. Proc., § 229.) In the face of this provision, and the further provisions of the code that all its provisions must be liberally construed, so as to work out substantial justice, and in the face of the conceded fact that unless the court interposes a receiver in this case great loss would result, and in view of the showing that the appointment of a receiver therein would avoid such loss and work great advantage to all parties concerned, still it is held by a majority of this court that no receiver can be appointed in such a case. In order to reach that conclusion it is unavoidably held by implication that attaching creditors who have by regular proceedings levied attachment liens upon property of their debtor, and who have a clear right (subject only to other direct liens in advance of theirs) to the funds or proceeds arising from such property, still have no “right or interest in” the property attached, “or *602probable interest in the funds arising therefrom,” in contemplation of the statute providing for appointment of receivers. If we were applying a provision of the Criminal Code, under the more rigid and technical rule applicable to the interpretation of criminal statutes, I hardly see how we could reasonably confine the broad and general language of the statute under consideration to such narrow limits.